Citation Nr: 1525902	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-26 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease and arthritis with intervertebral disc disease of the lumbar spine from January 14, 2011 to May 11, 2012.

2.  Entitlement to a rating for degenerative disc disease and arthritis with intervertebral disc disease of the lumbar spine in excess of 10 percent from May 11, 2012 to June 10, 2014.

3.  Entitlement to a rating for degenerative disc disease and arthritis with intervertebral disc disease of the lumbar spine in excess of 40 percent from June 10, 2014.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In September 2003, the Veteran was granted service connection for degenerative disc disease and arthritis of the lumbar spine, rated as 10 percent disabling effective February 19, 2003.

In January 2011, the Veteran filed a claim for an increased rating.  In July 2012, the RO applied a staged rating by which the Veteran's back disability was rated as 20 percent disability rating from January 14, 2011 to May 11, 2012, and 10 percent disabling from May 11, 2012.

In August 2014, the RO increased the rating for the back disability to 40 percent effective June 10, 2014.  A separate 20 percent rating was assigned for radiculopathy of the sciatic nerve, left lower extremity, effective from June 10, 2014.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From January 14, 2011 to May 11, 2012, the Veteran's service-connected low back disability was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees, pain, limitation of motion, less movement than normal, interference with sitting, standing, and/or weight-bearing, and flare-ups causing limitation of functional ability; neither favorable nor unfavorable ankylosis of the thoracolumbar spine was shown; neither neurological impairment nor incapacitating episodes associated with degenerative disc disease and arthritis with intervertebral disc disease of the lumbar spine were shown.

2.  From May 11, 2012 to June 10, 2014, the Veteran's service-connected low back disability was manifested by forward flexion of the thoracolumbar spine of 70 degrees or less, pain, limitation of motion, flare-ups, and functional loss not resulting in reduced range of motion; neither favorable nor unfavorable ankylosis of the thoracolumbar spine was shown; neither neurological impairment nor incapacitating episodes associated with degenerative disc disease and arthritis with intervertebral disc disease of the lumbar spine were shown.

3.  From June 10, 2014, the Veteran's service-connected low back disability was manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, pain, limitation of motion, and flare-ups; neither favorable nor unfavorable ankylosis of the thoracolumbar spine nor incapacitating episodes were shown; neurological impairment associated with degenerative disc disease and arthritis with intervertebral disc disease of the lumbar spine was limited to moderate paresthesias and/or dysesthesias of the left lower extremity.


CONCLUSIONS OF LAW

1.  From January 14, 2011 to May 11, 2012, the criteria for a disability rating in excess of 20 percent for degenerative disc disease and arthritis with intervertebral disc disease of the lumbar spine are not met or approximated, and the criteria for a separate rating for neurological impairment associated with the degenerative disc disease and arthritis with intervertebral disc disease of the lumbar spine are not met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2014), 4.124(a), Diagnostic Codes 8520, 8620.

2.  From May 11, 2012 to June 10, 2014, the criteria for a 20 percent disability rating, but no higher, for degenerative disc disease and arthritis with intervertebral disc disease of the lumbar spine have been met, and the criteria for a separate rating for neurological impairment associated with the degenerative disc disease and arthritis with intervertebral disc disease of the lumbar spine are not met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2014), 4.124(a), Diagnostic Code 8520, 8620.

3.  From June 10, 2014, the criteria for a disability rating in excess of 40 percent for degenerative disc disease and arthritis with intervertebral disc disease of the lumbar spine with a separate 20 percent rating for radiculopathy of the sciatic nerve, left lower extremity, are not met or approximated, and the criteria for a diability rating in excess of 20 percent for radiculopathy of the sciatic nerve, left lower extremity associated with the degenerative disc disease and arthritis with intervertebral disc disease of the lumbar spine are not met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2014), 4.124(a), Diagnostic Code 8620, 4.124(a), Diagnostic Code 8520, 8620.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to increased disability ratings for his service-connected low back disability.  The Board will first discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of any portion of the evidence to be provided by the claimant and any part VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  VA satisfied this duty by a letter mailed to the Veteran in July 2011. 

VA also has a duty to assist a claimant in the development of his or her claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In the instant case, reasonable efforts have been made to help the Veteran obtain evidence necessary to substantiate his claim, and there is no reasonable possibility that further assistance would aid in substantiating the claim.  The evidence of record includes statements from the Veteran, service treatment records, and postservice VA treatment records.

The Veteran was afforded VA examinations in June 2003, July 2011, May 2012, and June 2014.  The examiners fully considered the Veteran's complaints, including those relating to functional impairment and pain with respect to his low back disability.  Physical examinations were then performed that addressed all the relevant rating criteria.  The examiners did not note in their respective reports that the Veteran's claims folder had been reviewed in connection with the examinations.  The failure to review the Veteran's claims folder does not make the examination reports inadequate, as the examiners' clinical findings pertaining to the low back disability allow the Board to rate the Veteran's disabilities under the appropriate diagnostic criteria.  The VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2  (2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a VA examination must be adequate).

The Board also notes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been given the opportunity to present evidence and argument in support of his claim.  He has retained representation and has not requested a Board hearing with respect to the claim on appeal.

Rating "reduction" argument

In his Form 9 appeal filed in September 2013, the Veteran stated, "I have been rated at 20% for my back for many years. . . .  I have been derated to 10% for my back which I believe is incorrect" (emphasis added).

In general, the issue of whether a rating reduction was proper requires the Board to determine: (1) whether the RO satisfied the procedural requirements for a reduction as set forth in 38 C.F.R. § 3.105 (2014), and, if so, (2) whether the evidence shows an improvement in the severity of the service-connected disability as defined in 38 C.F.R. § 3.344 (2014).  The Veteran's case does not involve a rating "reduction" in the latter sense.  The rating decision of July 2012 applied a staged rating in deciding the Veteran's January 2011 claim for an increased rating.  Specifically, the RO determined that the Veteran's service-connected back disability met the criteria for a 20 percent disability rating from January 14, 2011, but from May 1, 2012 met the criteria for only a 10 percent rating.

In O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.105 does not apply when the Board assigns a higher rating for one period of time and a lower rating for a later period of time.  In Singleton v. Shinseki, 23 Vet. App. 376 (2010), the Court extended this reasoning to 38 C.F.R. § 3.344.  Thus, properly understood, the RO's action was a staged rating and not a rating reduction.  A staged rating, such as the one applied by the RO in this case, is appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Higher evaluation for low back disability

Legal criteria

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. §4.7 (2014).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2014); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  If entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods for which the service-connected disability exhibits symptoms that would warrant different ratings.  Id. at 509-510.

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2014).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2014).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight-bearing.  See 38 C.F.R. § 4.45 (2014).

The assignment of a particular diagnostic code (DC) depends upon the facts of the case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on factors such as medical history, diagnosis, and demonstrated symptoms.  Any change of diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Disabilities of the spine are rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, with the method that results in a higher rating taking precedence.  See 38 C.F.R. § 4.71a, DC 5243 (2014).

Under the General Rating Formula, 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  See 38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine (2014).

Note (1) provides that objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, DC 5235-5243 (2014).

Note (5) provides that unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in more or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, DC 5235-5243 (2014).

When evaluation is made under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve. Diagnostic Code 8620, under which the Veteran is currently rated from June 10, 2014, addresses the criteria for evaluating neuritis of the sciatic nerve, and is consistent with the criteria for evaluating degrees of paralysis set forth below.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620 (2014).  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  See 38 C.F.R. § 4.123. (2014).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.




Analysis

The Veteran's service-connected low back disability is currently rated under 38 C.F.R. § 4.71a, DC 5242, relating to degenerative arthritis of the spine.  Staged ratings are currently in effect for the Veteran's low back disability: the disability has been rated as 10 percent disabling prior to January 14, 2011; 20 percent disabling from January 14, 2011 to May 11, 2012; 10 percent disabling from May 11, 2012 to June 10, 2014; and 40 percent disabling thereafter.

Based on the reported symptomatology, and consistent with Diagnostic Code 5243, the Board will consider the Veteran's disability under both the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome.  VA must consider all the evidence of record to determine when any ascertainable increase in the rated disability may have occurred.  See Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 12 Vet. App. 442 (1999).

      From January 14, 2011 to May 11, 2012 

When a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received, if it is factually ascertainable that an increase in disability occurred within that time frame.  See 38 U.S.C. § 5110 (West 2014).  Accordingly, the relevant focus for adjudicating the Veteran's increased-rating claim is on the evidence concerning the state of the disability from the time period one year before January 2011, when the claim was filed, until VA makes a final decision on the claim.  See Hart, supra.

The record contains no documentation relating to the Veteran's disability for the months of January 2010 to September 2010.  The earliest medical record for 2010 dates from October and notes, "Pt reports sharp increase in low back pain since niaspan increase, quit niaspan 2 days ago. . . .  Veteran reports there is no pain today."  See October 2010 VA treatment record.

In July 2011, the Veteran underwent a VA medical examination for his back.  The Veteran reported that his back injury was caused by a "bad landing" while parachuting in 1989.  The Veteran cited "stiffness, fatigue, decreased motion and numbness" as symptoms.  He reported the absence of any spasms, paresthesia, weakness, bowel problems, erectile dysfunction, or bladder problems in relation to the injury.

The July 2011 examiner further summarized the Veteran's reported symptoms as follows: "[The pain] is located on the lower back and . . . occurs constantly.  The pain travels to [the] buttocks.  The claimant indicates the pain level is moderate.  The pain can be exacerbated by physical activity.  It is relieved by rest and by hydrocodone and naproxen.  At the time of pain he can function without medication. . . . The claimant reports he never was hospitalized nor had any surgery for the above condition.  He states his condition, in the past 12 months, has not resulted in any incapacitation.  The bone condition has never been infected.  The claimant reports the following overall functional impairment(s): 'some days I can hardly get out of bed.'" 

The July 2011 physical examination showed posture within normal limits, a normal gait, steady walking, no use of assistive devices for ambulation, and no scar.  With regard to the thoracolumbar spine, the examiner noted: "Muscle spasm is absent.  There is tenderness noted on exam described as lower back with range of motion.  Spinal contour is preserved, though there is tenderness.  There is no guarding of movement.  The examination does not reveal any weakness.  Muscle tone is normal.  Musculature is normal.  There is negative straight leg raising on the right.  There is negative straight leg raising on the left.  Lasegue's sign is negative.  There is no atrophy present in the limbs.  There is no ankylosis of the thoracolumbar spine."

The examination revealed "no evidence of radiating pain on movement."

Initial range of motion (ROM) testing revealed flexion to 60 degrees (with pain at 60 degrees), extension to 20 degrees (with pain at 20 degrees), right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right rotation to 25 degrees, and left rotation to 25 degrees.  There was no additional limitation of motion with repetitive use.  The examiner further found that "the inspection of the spine reveals normal head position with symmetry in appearance" and that "there is symmetry of spinal motion with normal curves of the spine."

The examiner stated that "the joint function of the spine is not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use." Also noted, however, was the Veteran's report that "during the flare-ups he experiences functional impairment which is described as pain and limitation of motion of the joint which is described as stiffness . . .."

With regard to the neurological examination, no neurological impairment was diagnosed.  The examiner determined: that "the lumbar spine reveals no sensory deficits from L1-L5;" that "the sacral spine reveals no sensory deficits of S1;" and that "there is no lumbosacral motor weakness."  He further determined: "The right lower extremity reflexes reveal knee jerk 2+ and ankle jerk 2+.  The left lower extremity reflexes reveal knee jerk 2+ and ankle jerk 2+.  The lower extremities show no signs of pathologic reflexes.  The examination reveals normal cutaneous reflexes.  . . . There are no non-organic physical signs."

Other findings of the report were: "The effect of the condition(s) on the claimant's usual occupation is electrician and now graduated from college with an AAS degree, and now looking for work. . . . The effect of the condition(s) on the claimant's daily activity is cannot run.  Cannot lift over 40 pounds."

The July 2011 examiner stated his diagnosis as: "For the VA established diagnoses of degenerative disc disease and arthritis lumbar spine, there is no change in the diagnosis.  At this time the claimant's condition is active.  The subjective factors are: history of chronic lower back pain, as reported by the claimant.  The objective factors are: findings on exam with decreased range of motion in the lower back with pain, and with negative bilateral leg lifts."

In July 2011, the Veteran filed the statement: "I don't have any insurance so I haven't been able to see a doctor to verify any of my claims."

In August 2011, a VA treatment record relating to the Veteran's complaint of constipation made certain findings with respect to the Veteran's back.  Hydrocodone 5/acetaminophen was prescribed for the Veteran's back pain.  The clinician wrote: "Four days ago, patient was waxing his boat and felt like he felt a muscle pull in his back.  Two days he went to the chiropractor, and did not feel better.  He continued to be painful.  He realized that he had not had a BM in 4 days. . .  . The pain is the worst with sitting, in the stomach. . . . He has had back pain in the past, but it has been fine for 4-5 years, worse in the winter, when it hurts every day.  However, this is 1.5 times worse than the worst it has been.  The back pain started on the left and now is on both sides.  He first felt it, sitting on a chair, waxing it, and not twisting."  

Concerning the musculoskeletal system, the clinician noted:  'Gait and station abnormal in that he is unable to stand erect, and has severe deep back pain when he tried to stand up, recline on the exam table, or change positions.  There is no pain to palpation, or percussion of the back.  ROM cannot be done due to pain with any movement.  SLR [straight-leg raising] is negative bilaterally."  It was noted that the Veteran "denies joint swelling, heat, or redness, arthritis, specific muscle weakness."  The assessment of the August 2011 clinician was: "1. Abd pain, distention and absent bowel sounds, secondary to back pain, inactivity and hydrocodone. Acute obstruction ruled out. 2. Back pain, secondary to repetitive bilateral rotational movements of the upper extremities.  Retroperitoneal process ruled out. 3. Constipation, contributing to 1."

A VA treatment record of February 2012 relating to a shoulder injury notes that the Veteran "denies back pain except normal chronic."

Based on a review of the competent and probative evidence of record, and resolving any doubt in favor of the Veteran, the Board finds that a 20 percent disability rating is warranted for the Veteran's low back disability from January 14, 2011 (the date of the Veteran's claim for a rating increase given that there was no showing of such level of disability within the year prior to such claim) under the General Rating Formula for Diseases and Injuries of the Spine.  Significantly, the ROM testing performed in the VA examination of July 2011 showed forward flexion of 60 degrees.  Under the General Rating Formula for Diseases and Injuries of the Spine, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees warrants a 20 percent rating.  See 38 C.F.R. § 4.71a (2014).

The Board acknowledges the Veteran's report in July 2011 of "flare-ups [causing] functional impairment" and "pain and limitation of motion of the joint."  Objective testing of the Veteran's back showed, however, "no additional limitation of motion with repetitive use" and that "the joint function of the spine is not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use."  See July 2011 medical examination.  The Board also notes that the Veteran reported in the August 2011 that he had had "back pain in the past, but it has been fine for 4-5 years" except during winter (emphasis added).  Furthermore, the back pain that the Veteran reported in August 2011 was not found to have been caused by his service-connected injury but rather by his work on his boat ("back pain, secondary to repetitive bilateral rotational movements of the upper extremities).  See August 2011 VA treatment record.  Under the circumstances, the Board assigns more probative weight to the examiner's objective finding of no limitation of functional ability caused by pain or repetitive use than to the Veteran's statements as to functional loss and limitation of motion.

A higher rating of 40 percent is not warranted for this period, as there is no evidence that forward flexion of the thoracolumbar spine was 30 degrees or less or that there was favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2014).

As to rating the disability based on incapacitating episodes, there is no lay or medical evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks.  Therefore, the Veteran does not meet the criteria for the next higher rating of 40 percent under DC 5243.

No neurological impairment was identified for the period January 14, 2011 to May 11, 2012.  Therefore a separate rating is not warranted for neurological impairment.

      
      From May 11, 2012 to June 10, 2014

The Veteran's VA treatment records routinely list "chronic low back pain" as an active problem.  See, e.g., VA treatment records of November 2012 and July 2013

In May 2012, the Veteran underwent a VA examination of his back.  Initial range-of-motion testing showed forward flexion to 70 degrees (with pain at 70 degrees), extension to 20 degrees (with pain at 20 degrees), right lateral flexion to 20 degrees (with pain at 20 degrees), left lateral flexion to 20 degrees (with pain at 20 degrees), right lateral rotation to 20 degrees (with pain at 20 degrees), and left rotation to 20 degrees (with pain at 20 degrees).

The Veteran had no additional limitation of ROM of the back following repetitive-use testing.  Nonetheless the Veteran was found to have functional loss and/or functional impairment of the back after repetitive use, specifically "less movement than normal, pain on movement, and interference with sitting, standing and/or weight-bearing."  The examiner noted that the Veteran has "flare-ups that impact the function of the thoracolumbar spine (back)" and that "the claimant describes the impact as pain with prolonged sitting."  The May 2012 examiner replied negatively to the question, "Does the Veteran's back condition impact his or her ability to work?"  The examiner also noted that "the claimant has localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine (back) which is further described as lower lumbar pain to palpation."

The Veteran has found to have no guarding or muscle spasm of the back.  Muscle strength was "normal," and the Veteran had no muscle atrophy.  Deep tendon reflexes (DTRs) were rated as "all normal," as was light touch (dermatome) testing.  Straight leg raising tests were negative for the right and left legs.

The Veteran was found to have no radicular pain or any other signs or symptoms of radiculopathy.  The examiner determined that the Veteran had no "other neurologic abnormalities or findings related to a thoracolumbar spine (back) condition (such as bowel or bladder problems/pathologic reflexes)."  No neurological impairment was diagnosed.

The Veteran had no "IVDS of the thoracolumbar spine."

It was also noted that the Veteran did not use an assistive device as a normal mode of locomotion.  The Veteran had no scar relating to the diagnosed condition and no "other pertinent findings, complications, conditions, signs or symptoms."  Imaging studies showed that the Veteran did not have a vertebral fracture.  The diagnostic testing showed, "in regards to the thoracolumbar condition, a findings [sic] consistent with degenerative disc disease of the lumbar spine, and normal coccyx and sacroiliac joints."

Based on a review of the competent and probative evidence of record, and resolving any doubt in favor of the Veteran, the Board finds that a 10 percent disability rating is warranted for the Veteran's low back disability from May 11, 2012, the date of the VA medical examination.  The ROM testing performed in the VA examination of May 2011 showed forward flexion of 70 degrees.  Under the General Rating Formula for Diseases and Injuries of the Spine, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees warrants a 10 percent rating.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2014).

As noted above, when the Board evaluates a disability under a diagnostic code based upon limitation of motion, functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 must be considered.  See DeLuca, supra.  In the case at hand, there is evidence of functional loss characterized by symptoms such as less movement than normal and pain on movement.  The functional loss, however, was not found to result in reduced range of motion.  Pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011) (referring to 38 C.F.R. § 4.40). 

A higher rating of 20 percent is not warranted for this period, as there is no evidence that forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; that the combined range of motion of the thoracolumbar spine was not greater than 120 degrees; or that there was muscle spasm or guarding severe enough to cause an abnormal gait or abnormal spinal contour.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2014).

As to rating the disability based on incapacitating episodes, there is no lay or medical evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks in the preceding 12 months.  Therefore, the Veteran does not meet the criteria for the next higher rating of 20 percent under DC 5243.

No neurological impairment was identified for the period from May 11, 2012 to June 10, 2014.  Therefore a separate rating is not warranted for neurological impairment.

The medical evidence in this case is uncontroverted and does not support a finding that during the appeal period the Veteran has a neurological impairment of the back and right shoulder associated with thoroco-lumbosacral degenerative disc disease with strain.  Therefore, the Board concludes that the preponderance of the evidence is against a finding that the Veteran has a neurological impairment associated with her service-connected back disability, and a separate rating for such a neurological impairment is not for application.  38 C.F.R

Finally, although the Veteran complained of constipation when receiving emergency care in August 2011, the remainder of the competent and probative evidence is absent any diagnosed bowel impairment associated with the Veteran's low back disability.

      From June 10, 2014

VA treatment records of 2014 list chronic low back pain as an active problem.  See, e.g., VA treatment record of July 2014.

In June 2014, the Veteran's back was examined in a VA-contracted medical examination.  The Veteran reported that "the condition has worsened," that flare-ups impacted the function of the back, and that he was "occasionally incapacitated" as a result.  Initial range of motion testing showed forward flexion to 30 degrees (with pain at 30 degrees), extension to 0 degrees (with pain at 0 degrees), right lateral flexion to 15 degrees (with pain at 5 degrees), left lateral flexion to 30 degrees (with pain at 15 degrees), right lateral rotation to 30 degrees (with pain at 20 degrees), and left rotation to 30 degrees (with pain at 15 degrees).

With regard to functional loss and additional limitation in range of motion, the examiner found that the Veteran did not have "additional limitation of ROM of the back following repetitive-use testing."  The examiner made an affirmative finding, however, for "functional loss and/or functional impairment" of the back.  Specifically, the examiner checked the boxes on the form indicating "less movement than normal" and "pain on movement."

The Veteran had no localized tenderness or pain to palpation for joints and/or soft tissue of the back.  There was no guarding or muscle spasm of the back and no muscle atrophy.  In addition, muscle strength testing, reflex examination, and sensory examination showed normal results.  The straight leg raising test was negative for the both legs.  The Veteran's posture and gait were within normal limits.

The Veteran was found to have radicular pain or other signs or symptoms due to radiculopathy.  This was symptomized by "moderate paresthesias and/or dysesthesias [of the] left lower extremity."  There were no other signs or symptoms of radiculopathy.  The nerve roots involved were "L4/L5/S1/S2/S3 nerve roots (sciatic nerve)."  According to the June 2014 examination report, the Veteran had no other neurologic abnormalities or findings related to a back condition, such as bowel or bladder problems/pathologic reflexes. 

As a result of an August 2014 rating decision, the Veteran is currently in receipt of a separate 20 percent disability rating, effective from June 10, 2014, for radiculopathy of the sciatic nerve, left lower extremity associated with degenerative disc disease and arthritis with intervertebral disc disease of the lumbar spine.  The record contains no further evidence of neurological impairment subsequent to the June 2014 VA medical examination report.

The examiner also diagnosed the Veteran as having "intervertebral disc syndrome (IVDS) of the thoracolumbar spine" and associated "incapacitating episodes."  The total duration of all incapacitating episodes over the previous 12 months was noted as "at least 1 week but less than 2 weeks."

It was noted that the Veteran used no assistive device as a normal mode of locomotion, that no scars were associated with the diagnosed conditions, and that there were no other pertinent findings, complications, conditions, signs, or symptoms.  No imaging studies of the thoracolumbar spine were performed.

The Veteran's back condition was found to impact his ability to work.  The examiner wrote, "The impact of the thoracolumbar spine condition on the claimant's ability to work is severely compromised.  Claimant is an electrician which demands that he be maneuverable throughout the day. . . . There are contributing factors of pain, weakness, fatigability and/or incoordination and there is additional limitation of functional ability of the thoracolumbar spine during flare-ups or repeated use over time.  The additional limitation is described as pain, weakness, fatigability or incoordination.  Unable to provide degree of additional ROM loss because of episodic variability.  For the VA established diagnosis of degenerative disc disease and arthritis of the lumbar spine, the diagnosis is changed and it is a progression of the previous diagnosis.  Claimant now must take Methocarbamol."

In July 2014, a VA treatment record documents the Veteran's report of "throbbing, stabbing, sharp mid back pain."  It was noted that he "did something on Friday to it."

The Veteran argues that medical records show ongoing pain in his lower pack, limited functioning of the back and an inability to flex his back properly, and resulting limitations on "life and work" and "daily activities."  See October 2014 statement of Veteran's representative.  The Veteran also states that "cannot sit for more than two hours without being in a lot of pain" because of his back disability.  He maintains that "the impact of the thoracolumbar spine on the [his] ability to work is severely compromised.  He asks the Board to remand his case "to determine if [his] spine disability can be increased since it compromises his ability to work."  He further argues that his "combined disability percentage meets the criteria for Individual Unemployability, which should also be considered."  See April 2015 statement of Veteran's representative.

The Board finds that a 40 percent disability rating is warranted beginning June 10, 2014, the date of the VA medical examination showing forward flexion of the thoracolumbar spine limited to 30 degrees.  The June 2014 examiner found that the Veteran did not have additional limitation of ROM of the back following repetitive-use testing.  There was an affirmative finding of "functional loss and/or functional impairment," with specific symptoms of "less movement than normal" and "pain on movement."  The Veteran complained of pain, flare-ups, and functional loss as a result of his low back disability, including his difficulty in sitting for more than two hours without pain, and his inability to lift more than 40 pounds or to run.  A higher rating of 50 percent is not warranted, as there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a (2014), General Rating Formula. 

As to rating the disability based on incapacitating episodes, there is evidence of occasional incapacitation ("at least 1 week but less than 2 weeks" over the previous 12 months), but not of incapacitating episodes having a total duration of at least 6 weeks in the preceding 12 months.  Therefore, the Veteran does not meet the criteria for a higher rating of 60 percent under DC 5243.

The June 2014 medical examiner found the Veteran to have radicular pain, with symptoms limited to "moderate paresthesias and/or dysesthesias [of the] left lower extremity."  The examiner found no other neurologic abnormalities related to a back condition, such as bowel or bladder problems or pathologic reflexes.  By a rating decision of August 2014, the Veteran has been assigned a separate 20 percent rating for radiculopathy of the sciatic nerve, left lower extremity, effective from June 10, 2014.  Upon review of the entire record, the Board finds that, from June 10, 2014, the preponderance of the evidence is against a finding that the level of disability due to radiculopathy is greater than moderate, in light of a finding of moderate paresthesias and/or dysesthesias of the left lower extremity.

The Board further notes that the Veteran has been diagnosed with degenerative arthritis of the lumbar spine.  See May 2012 VA medical examination report.  Because the disease manifests in back pain based on identified symptomatology, separately rating this diagnosis would amount to prohibited "pyramiding," or evaluating the same disability under various diagnoses.  See 38 C.F.R. § 4.14 (2014).

Extraschedular consideration

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily the VA Schedule will apply unless exceptional or unusual factors make its application impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Generally, extraschedular disability ratings are warranted for cases that present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  If so, the Board must next determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Finally, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected low back disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  During the period under review, the Veteran's primary low back symptom is limitation of motion.  This is the type of symptom contemplated in the 20 percent, 10 percent, and 40 percent ratings for a low back disability under Diagnostic Code 5242.  Thus, the Veteran's schedular rating under Diagnostic Code 5242 is adequate to fully compensate him for his low back disability.

The Board also notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance in which the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran argues that his "combined disability percentage meets the criteria for Individual Unemployability, which should also be considered."  See April 2015 statement of Veteran's representative.  At no point during the current appeal, however, has the Veteran indicated that his service-connected disability of degenerative disc disease and arthritis with intervertebral disc disease of the lumbar spine results in further disability when combined with his service-connected disabilities of radiculopathy of the sciatic nerve of the left lower extremity associated with his low back disability, tendonitis of the right knee, impairment of the left knee, status post arthroscopic surgery of the left knee, and left knee scars.

Accordingly, this case does not represent an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral for consideration of an extraschedular evaluation is not warranted. 


ORDER

From January 14, 2011 to May 11, 2012, entitlement to a disability rating in excess of 20 percent for degenerative disc disease and arthritis with intervertebral disc disease of the lumbar spine is denied.

From May 11, 2012 to June 10, 2014, entitlement to a disability rating in excess of 10 percent for degenerative disc disease and arthritis with intervertebral disc disease of the lumbar spine is denied.

From June 10, 2014, entitlement to a disability rating in excess of 40 percent for degenerative disc disease and arthritis with intervertebral disc disease of the lumbar spine is denied.


REMAND

Total disability rating based on individual unemployability
 due to service-connected disabilities (TDIU)

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate when any impairment of mind or body renders it impossible for the average person to follow a substantially gainful occupation.  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).

"Substantially gainful employment" is employment that is ordinarily followed by the nondisabled to earn a livelihood with earnings common to the particular occupation in the community where the claimant resides.  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment and is generally deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  See 38 C.F.R. § 4.16(a) (2014).

The mere fact that a claimant is unemployed or has difficulty obtaining employment is not sufficient.  A disability rating is in itself recognition that the impairment affects the ability to obtain or keep employment.  The ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, and not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2014).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2014).

The Veteran has stated that he is a trained electrician and that he is "unemployed because of disability."  See October 2008 VA treatment record."  Furthermore, a June 2009 VA treatment record refers to the Veteran as an "unemployed electrician."  The July 2011 medical examiner noted, "The effect of the condition(s) on the claimant's usual occupation is electrician and now graduated from college with an AAS degree, and now looking for work."

A VA clinician remarked in 2011, "[The Veteran] has been out of work for 4 years, he is in financial difficulty and may need to claim bankruptcy."  See VA treatment record of August 2011. 

In May 2012, the VA medical examiner replied negatively to the question, "Does the Veteran's back condition impact his or her ability to work?"  In June 2014, however, the VA medical examiner stated, "The impact of the thoracolumbar spine condition on the claimant's ability to work is severely compromised.  Claimant is an electrician which demands that he be maneuverable throughout the day."

In a filing of April 2015, the Veteran's representative specifically argued that the Veteran's "spine disability . . . compromises his ability to work" and that the Veteran's "combined disability percentage meets the criteria for Individual Unemployability which should also be considered."  The Veteran argues that his medical records show ongoing pain in his lower back, limited functioning of his back, an inability to flex his back properly, and resulting limitations on "life and work" and "daily activities."  See October 2014 statement of Veteran's representative.

The Veteran currently has a 40 percent rating for his low back disability, a 20 percent rating for radiculopathy of the sciatic nerve of the left lower extremity associated with his low back disability, a 10 percent rating for tendonitis, right knee, a 10 percent rating for impairment of left knee, a 10 percent rating for status post arthroscopic surgery, left knee, and a zero percent (noncompensable) rating for scars, left knee.  With a combined evaluation for compensation rounded up to 70 percent, the Veteran meets the percentage criteria of 38 C.F.R § 4.16(a) (2014).

It is unclear from the record whether or not the Veteran is currently employed and whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In light of record evidence suggesting that the Veteran is unable to work due to his service-connected low back disability, the Board finds that a remand is warranted for consideration of the issue of TDIU.  The Veteran should be afforded a VA medical examination to evaluate his ability to secure and follow substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice as to VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified as to how to substantiate a claim for entitlement to TDIU.  Request that the Veteran provide up-to-date information.

2. Schedule the Veteran for a VA medical examination by an appropriate professional with regard to the Veteran's claim of entitlement to TDIU.  All necessary testing must be accomplished.  The examiner must provide an opinion as to the functional impairment of the Veteran's service-connected disabilities, which include a low back disability, radiculopathy of the sciatic nerve of the left lower extremity associated with his low back disability, right-knee tendonitis, impairment of left knee, status post arthroscopic surgery of the left knee, and scars of the left knee.

The examiner must review the entire claims folder, including all electronic records, and must interview the Veteran as to his employment and educational qualifications and history.

The examiner is asked to provide an assessment of the functional impairment associated with the Veteran's service-connected disabilities as related to the Veteran's ability to perform activities required in various work settings, including walking, standing, and sedentary tasks.  The examiner must also address the Veteran's ability to obtain substantial gainful employment given his level of education and the type of employment he would be able to obtain.

A full rationale for any expressed opinion or conclusion is required.

3. Review the claims file to ensure that all of the foregoing requested development, and any other development deemed warranted, is completed.  Then readjudicate the TDIU claim on appeal.

4. If the sought benefit remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


